Name: 2011/401/EU: Commission Implementing Decision of 6Ã July 2011 establishing the financial contribution by the Union to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in Italy in 2009 (notified under document C(2011) 4774)
 Type: Decision_IMPL
 Subject Matter: natural environment;  agricultural activity;  cooperation policy;  Europe;  EU finance;  health
 Date Published: 2011-07-07

 7.7.2011 EN Official Journal of the European Union L 179/8 COMMISSION IMPLEMENTING DECISION of 6 July 2011 establishing the financial contribution by the Union to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in Italy in 2009 (notified under document C(2011) 4774) (Only the Italian text is authentic) (2011/401/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 4 thereof, Whereas: (1) In accordance with Article 75 of the Financial Regulation and Article 90(1) of the Implementing Rules, the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (2) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. With a view to helping to eradicate avian influenza as rapidly as possible the Union should contribute financially to eligible expenditure borne by the Member States. Article 4(3) first and second indents of that Decision lays down rules on the percentage that must be applied to the costs incurred by the Member States. (3) Article 3 of Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (2) sets rules on the expenditure eligible for Union financial support. (4) Commission Decision 2010/148/EU of 5 March 2010 on a financial contribution from the Union towards emergency measures to combat avian influenza in the Czech Republic, Germany, Spain, France and Italy in 2009 (3) granted a financial contribution by the Union towards emergency measures to combat avian influenza in Italy in 2009. (5) On 24 March 2010, Italy submitted an official request for reimbursement in the amount of EUR 966 694,15 as set out in Article 7(1) and 7(2) of Regulation (EC) No 349/2005. (6) The payment of the financial contribution from the Union must be subject to the condition that the planned activities were actually implemented and that the authorities provided all the necessary information within the set deadlines. The Commissions observations, method of calculating the eligible expenditure and final conclusions were communicated to Italy by e-mail dated 14 February 2011. An amount of EUR 552 110,80 has been deemed non-eligible in accordance with the eligibility rules of Regulation (EC) No 349/2005. Italy agreed by e-mail dated 16 March 2011. (7) The Italian authorities have fully complied with their technical and administrative obligations as set out in Article 3(4) of Decision 2009/470/EC and Article 7 of Regulation (EC) No 349/2005. (8) In view of the above considerations, the total amount of the financial support from the Union to the eligible expenditure incurred associated with the eradication of avian influenza in Italy in 2009 should now be fixed. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The financial contribution from the Union towards the expenditure associated with eradicating avian influenza in Italy in 2009 is fixed at EUR 414 583,35. Article 2 This Decision constituting a financing decision in the meaning of Article 75 of the Financial Regulation is addressed to the Italian Republic. Done at Brussels, 6 July 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 55, 1.3.2005, p. 12. (3) OJ L 60, 10.3.2010, p. 22.